UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6768



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM M. BRYSON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-01-240; CR-01-712)


Submitted:   September 10, 2004       Decided:   September 29, 2004


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.        Marvin Jennings
Caughman, Mark C. Moore, Beth Drake, Assistant United States
Attorneys, Columbia, South Carolina; Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William M. Bryson, Jr., appeals from the district court’s

order denying his motion filed pursuant to Fed. R. Crim. P. 33, in

which Bryson asserted newly discovered evidence.         We have reviewed

the record and find no reversible error.            See United States v.

Custis, 988 F.2d 1355, 1395 (4th Cir. 1993) (providing standard).

Accordingly, we deny Bryson’s motion for an extension of time to

file   a   response,   deny   as   moot    the   Government’s   motion   to

consolidate this appeal with another appeal filed by Bryson, and

affirm the district court’s order denying Bryson’s motion.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -